


109 HR 5426 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5426
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Weller (for
			 himself, Mr. Rush,
			 Mr. Jackson of Illinois,
			 Mr. Lipinski,
			 Mr. Gutierrez,
			 Mr. Emanuel,
			 Mr. Hyde, Mr. Davis of Illinois,
			 Ms. Bean, Ms. Schakowsky, Mr.
			 Kirk, Mr. Costello,
			 Mrs. Biggert,
			 Mr. Johnson of Illinois,
			 Mr. Manzullo,
			 Mr. Evans,
			 Mr. LaHood,
			 Mr. Shimkus, and
			 Mr. Hastert) introduced the following
			 bill; which was referred to the Committee
			 on Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 326 South Main Street in Princeton, Illinois, as the
		  Congressman Owen Lovejoy Post Office Building.
	
	
		1.Congressman Owen Lovejoy Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 326 South Main Street in Princeton, Illinois, shall be known
			 and designated as the Congressman Owen Lovejoy Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in
			 subsection (a) shall be deemed to be a
			 reference to the Congressman Owen Lovejoy Post Office
			 Building.
			
